Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-6, drawn to a process to obtain a high strength and high toughness yield during production of steel beams, classified in B21B2201/02
II.          Claims 7-16, drawn to a computer implemented method for execution at a data storage device, classified in C21D2211/001
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect since Invention II merely requires a computer or a data storage device for data collecting and data manipulating which is materially different design, mode of operation, function, or effect from Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Marina V. Zalevsky on 02/28/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 7-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Group I, claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
Claims 1-17 are pending.  Claims 1-6 are withdrawn.  Claims 7-16 are presented for this examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-16 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
This judicial exception is not integrated into a practical application because a computer implemented method is an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons:
First, instant claim 7 is directed to a computer implemented method for execution at a data storage device comprising a step of providing at least one input parameter in relation to beam rolling and a step of outputting at least one rolling parameter for beam rolling to achieve target metallurgical properties.   Hence, the step of providing at least one input parameter and a step of outputting at least one rolling parameter are merely mental steps which amounts to data gathering and data manipulating and therefore is directed to an abstract idea.
Second, it should be noted instant claim 7  “providing step” is an equivalent word of “applying”. Hence, it is interpreted as applying at least one input parameter in relation to beam rolling. According to MPEP 2106.5(f) (3} The particularity or generality of the application of the judicial exception, adding the words “apply it” (or an equivalent with the judicial exception) does not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. Hence,  “providing” step are limitation that are not indicative of integration into a practical application because term “providing” is not a meaningful limitation.
See Parker V. Flook - See Example 24

Third, even if claim 7 recites “beam rolling, it is not a physical positively recited step  because term “beam rolling” is merely used to recite the nature of required at least one input parameter and at least one rolling parameter.   Applicant is suggested to positively recite beam rolling step in instant claim 7.
The same applied to instant claims 8-16 because there are no physical positively recited steps other than data collecting and data modeling.
Hence,  instant claims 7-16 are rejected under 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Instant claim 13 recites “the specific beam blank size” without the actual numerical value of the blank size dimension and unit of measure of the blank size dimension.  That is, term “BB3b” is not a common well-known term of beam size dimension.
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed (NPL document “Thermo-mechanical modeling of thin slab direct rolling of Nb steels”) in view of GB’198 (GB2094198A).
As for claim 7, Ahmed discloses a thermo-mechanical modeling of thin slab direct rolling of Nb steels to improve mechanical and metallurgical properties of the hot rolled steel strip by providing input data (Figure 1 (input Data box)) which is related with slab rolling and outputting (Figure 1 (Output Data box)) to predict and optimize final product properties. (Title) Ahmed’s integrated software model which uses data storage (i,e. claimed data storage device) for inputs and outputs and all calculation based on rolling process parameters (Abstract line 2-3) meets instant claimed computer implemented method.
Ahmed differs from instant claim such that it does not disclose the input and output data in the model is in relation to beam rolling.
GB’198 discloses a sectional steel such as H-beams, I-beams are mainly manufactured by rolling beam blanks and slabs. (Description Page 1, paragraph 2)  GB’198 further disclose a slab (1) (Figure 1) is rolled into a beam blank (8) (Figure 2) for H-beam. (Page 1 paragraph 3)   Hence, GB’198 suggests Ahmed’s slab rolling model can be used for the rolling of beam blank to improve mechanical and metallurgical properties of beam blank.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Ahmed’s thermo-mechanical modeling to beam rolling for the benefit of improving mechanical and metallurgical properties of beam blank. 
As for claim 8, Figure 1 discloses Input Data includes rolling diameter/stand, roll force/stand, deformation temperature stand, number of stands and roll material/stand as required by instant claim 8.
As for claim 9-10, Figure 1 discloses Output Data includes recommended reheating temperature, fraction softening/stand, grains size/stand, final austenite grain size, ferrite grain size as required by instant claim 10.  Hence, instant claim 9 required a set of rolling parameters is met.
As for claim 11, the fact Ahmed disclose the redundant strain is affected by the change in the entry and exit thickness for the need mill stand (Page 1348 Col 1 paragraph 1) suggests instant wherein clause.
As for claim 12,  Ahmed’s slab is 52 mm thick low carbon Nb-micro alloyed steel. (Page 1349 Col 2 paragraph 2 lines 5-6)  It would have been obvious to use Ahmed’slab in the shaping of a beam blank as disclosed by GB’198 when beam blank is desired.
As for claim 13, in view of GB’198 discloses a slab is used in the shaping of the beam blank, it would have been obvious to use Ahmed’ slab rolling model in the shaping of a beam blank to arrive at the claimed beam blank size.
As for claim 15, Figure 1 illustrates at least one input data is input into the developed model and at least one Output Data is output from the model. 
Ahmed’s model takes into consideration the transition zone between static and meta dynamic recrystallization (Page 1347, Col 1 lines 10-14) which leads to a fine austenite grain. (Page 1348 Col 1 paragraph 1 the last three lines)
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed in view of GB’198 and admitted prior art.
As for claim 14, Ahmed discloses thickness of 52 mm of a slab. (Page 1349 Col 2 paragraph 2 lines 5-6)  But Ahmed does not expressly disclose instant claimed thickness range.
Applicant’s admitted prior art (instant application PGPUB paragraph [0003] line 5) discloses instant claimed thickness range is well known in the art.
Hence, it would have been obvious to one skill in the art, at the time the invention is  made to use well known beam thickness range as disclosed by admitted prior art, in the process of Ahmed in view of GB’198 with expected success.
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed in view of GB’198 and evidenced by Schindler (NPL document “Influence of Calculation Method on Value of Activation Energy in Hot Forming”).
As for claim 16, Ahmed’s rolling step calculates activation energy for deformation. (Figure 1 “Calculate” Box second line from the bottom of the box)
In addition, Schindler evidences that an activation energy of deformation depends on chemical compositions is well known. (Page 149 Col 2 paragraph 1 lines 1-3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733